EX 99.1 AZZ Third Quarter – Fiscal Year January 9, 2009 Page 1 AZZ incorporated Reports Year-To-Date and Third Quarter Results of Fiscal - Year For the nine months when compared to the prior year – Revenues Increase 28%, Net Income up 58%, Earnings per share Increase 57% and Backlog is up 33% Fiscal 2uidance is increased Contact:Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet:www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com January 9, 2009 – FORT WORTH, TX - AZZ incorporated (NYSE:AZZ), a manufacturer of electrical products and a provider of galvanizing services today announced unaudited financial results for the three and nine-month periods ended November 30, 2008. Revenues for the third quarter increased 26 percent to $108.9 million, compared to $86.6 million for the same period last year. Net income for the third quarter increased 34 percent to $10.8 million, or $0.88 per diluted share, compared to net income of $8.1 million, or $0.66 per diluted share, in last year’s fiscal third quarter. For the nine-month period, the Company reported revenues of $312.1 million, an increase of 28 percent compared to $243.6 million for the comparable period last year. Net income for the nine months rose 58 percent to $32.2 million, or $2.62 per diluted share, compared to $20.4 million, or $1.67 per diluted share for the comparable nine-month period last year. The unaudited financial results for the three and nine month periods ended November 30, 2008, were favorably impacted by the acquisition of AAA Galvanizing, Inc. acquired on March 31, 2008 and the acquisition of Blenkhorn & Sawle Ltd. on June 30, 2008. Backlog at the end of the third quarter was a record setting $195.3 million versus $147.1 million at November 30, 2007, an increase of 33 percent.Backlog at the end of the second quarter was $190.8 million.Incoming orders for the third quarter totaled $113.3 million while shipments totaled $108.9 million resulting in a book to ship ratio of 104 percent. For the first nine months, orders totaled $359.2 million while shipments totaled $312.1 million, resulting in a year-to-date book to ship ratio of 115 percent.Incoming orders for the first nine months increased 33 percent when compared to the same period a year ago.Based upon current customer requested delivery dates and our planned production schedule, 34 percent of our backlog is expected to ship in the current fiscal year.Of our $195.3 million backlog, 35 percent is to be delivered outside of the U.S. AZZ Third Quarter – Fiscal Year 2009 January 9, 2009 Page 2 Revenues for the Electrical and Industrial Products Segment increased 20 percent to $62 million for the third quarter, compared to $51.5 million in the previous year’s third quarter. Operating income for this segment was $10.4 million, compared to $8.0 million in the third quarter of last year, an increase of 30 percent. For the first nine months, revenues increased 21 percent to $165.9 million and operating income increased 26 percent to $28.1 million compared to $137.5 and $ 22.3 million, respectively, for the first nine months of the prior year. David H.
